DETAILED ACTION
1.	Claims 1-20 of U.S. Application 17/401775 filed on September 24, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on August 13, 2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
Figure 1, reference number “100” not in the specification.
Figure 2A, reference number “200” not in the specification.
Figure 3, reference number “300” not in the specification.
Figure 18, reference number “1850” not in the specification
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5.	Claims 1 is objected to because of the following informalities:  
Claim 1, line 3, “the metal wire” should be -- the conductive metal wire --.
Claim 1, line 13, “the metal wire” should be -- the conductive metal wire --.
Claim 1, line 17, “a second switch” should be -- the second switch --.
Claim 1, line 20, “a third switch” should be -- the third switch --.
Claim 1, line 24, “the metal sphere” should be -- the conductive metal sphere --.
Claim 5, line 2, “cylindrical metallic sheet” should be -- cylindrical conductive metal sheet --.
Claim 5, line 2, “the metal sphere” should be -- the conductive metal sphere --.
Claim 10, line 2, “the metal sphere” should be -- the conductive metal sphere --.
Claim 10, line 3, “the metal sphere” should be -- the conductive metal sphere --.
Claim 14, line 3, “the metal sphere” should be -- the conductive metal sphere --.
Claim 15, line 5, “the cylindrical metal sheet” should be -- the cylindrical conductive metal sheet --.
Claim 20, lines 2-3, “the cylindrical metal sheet” should be -- the cylindrical conductive metal sheet --.
Claim 20, line 5, “the cylindrical metal sheet” should be -- the cylindrical conductive metal sheet --.
Claim 20, line 7, “the cylindrical metal sheet” should be -- the cylindrical conductive metal sheet --. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 4, 5 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the thin metal wire" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the conductive metal wire --.
Claim 5 recites the limitation "the thin metal wire" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the conductive metal wire --.
Claim 15 recites the limitation "the thin metal wire" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the conductive metal wire --.
Claim 20 recites the limitation "the thin metal wire" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the conductive metal wire --.
Claims 16-19 are also rejected due to dependence on claim 15.
Double Patenting
8.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
9.	Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,133,756. This is a statutory double patenting rejection.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Douglas (U.S. Patent No. 5584938) teaches an electrostatic decontamination method and decontamination device is disclosed for decontaminating the surface of a semiconductor substrate. The decontamination device includes particle ionizing device  that charges contaminating particles on the surface of semiconductor substrate thereby creating ionized particles. Decontamination device also includes substrate biasing device for creating a charge accumulation layer at the top of semiconductor substrate  so that the charge accumulation layer has the same charge sign as the ionized particles. In addition, the invention analytically characterizes particles using contaminating particle isolator which contains a particle ionizing device that charges contaminating particles on the surface of semiconductor substrate thereby creating ionized particles. Contaminating particle isolator includes substrate biasing device  operable to create charge accumulation layer at the top of semiconductor substrate so that the charge accumulation layer has the same charge sign as the ionized particles. Contaminating particle isolator also includes particle collector that collects the ionized particles. This permits characterizing the particles to determine their chemical composition.
	Kazi (U.S. Patent No. 5578280) teaches an ozone generator device for the production of high concentrations of ozone by way of a design that permits a process environment that is consonant with the optimum values of hardware and operating variables that thermodynamically favor the production of ozone. The device is characterized by a small corona chamber resulting in a low oxygen retention time, a thermally conductive ducted core permitting circulation of a coolant for cooling the feed oxygen and produced ozone, a spherical corona chamber and electrode geometry promoting a homogeneous high electric field density, operating pressures as high as 2000 psi, free expansion cooling of the oxygen at both the inlet and outlet ports of the device, and the selection of an electrode that ensures the production and maintenance of a homogeneous corona. Also disclosed is a closed-loop ozone generator system wherein unused feed oxygen is recovered and recycled for further processing by the system. Uses of the ozone generator device of this invention is more diverse than uses described in the background by virtue of the increased ozone production of the device over the background art, and includes remediation of biofoulants, biocontaminants, chlorine, chloramines and organic contaminants from drinking and process water, and the removal of sulfur dioxide and nitrogen dioxide from flue gases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834